Case 8:20-cv-03290-PJM Document 9-26 Filed 11/16/20 Page 1 of 9

Exhibit 4
LESUE J. BARNETT
CRAIG E. BEHRENFELD
HUNTER 5 RROWNI FF
CHARLES A. CARLSON
KEVIN J. DARKEN
MATTHEW L. EVANS
TODD FOSTER

MATT GODDEYNE
MICHAEL V. HARGETT
DAVID M. HEMEYER
PETER T. KIRKWOOD
DAVID L. KOCHE

Case 8:20-cv-03290-PJM~ Document 9-26 Filed 11/16/20 Page 2 of 9

THOMAS G. LONG
RACHEL ALBRITTON LUNSFORD
KRISTEN MFLIA
MICHAEL D. MILLER
PATRICIA M. NOLAN
ANDREW W. POWELL
RICHARD W. RADKE
KIRA A. RAMIREZ
RICHARD RODRIGUEZ
VICTORIA R. ROSAS
STEVEN ©. SHAPIRO
NATALIA B. SILVER

VONYA Z. LANCE ALLISON KIRKWOOD SIMPSON
VALERIE STOKER LITSCHG! WILLIAM R, VINCENT
MATTHEW E.. LIVESAY

OF COUNSEL

MICAH G. FOGARTY

JEFFREY P. GREENBERG

 

TELEPHONE: ATTORNEYS AT LAW
(813) 253-2020

‘ gee 3 60! BAYSHORE BOULEVARD
TAMPA, FLORIDA 33606-2763

October 23, 2020

VIA FEDERAL EXPRESS / OVERNIGHT DELIVERY
Washington Football, Inc.

21300 Redskin Park Drive

Ashburn, VA 20147

Attention Daniel M. Snyder, Chairman and Principal Owner

Re: RSS Stockholders’ Notice of Intention to Sell WFI Stock.

 

Dear Mr. Snyder

Pursuant to Sections 7(a) and 7(b) of the Second Amended and Restated Stockholders
Agreement of Washington Football, Inc. (“WFI"), Mr. Robert Rothman, Mr. Dwight Schar, and
Mr. Frederick Smith (the “RSS Stockholders”) hereby notify WFI that the RSS Stockholders
intend to sell the RSS Stockholders’ stock in WFI pursuant to the terms specified in the attached
October 16, 2020 letter.

This Notice and the attached is being provided to you at this time to allow for the other
WFI stockholders to determine, within fifteen (15) days of the date of the delivery of this Notice
if the other WFI stockholders elect to exercise their right of first refusal to purchase the RSS
Stockholders’ stock at a purchase price equal to and on other terms substantially comparable to
those specified in the attached October 16, 2020 Letter.

Sincerely

ee ? /*
| BARNET, KIRKWOOD, KOCHE,
| LONG & FOSTER

f
; Poses

David L. Koche

DLKiyjt
Enclosure
ce: RSS Stockholders
Case 8:20-cv-03290-PJM. Document 9-26 Filed 11/16/20 Page 3 of 9

October 16, 2020

CONFIDENTIAL

VIA EMAIL
John A. Moag, Jr. Tom Lang, Sr.
Chief Executive Officer Vice President
Moag & Company Moag & Company

Dear John & Tom:

On behalf of the affiliated family offices of

we are pleased to submit this proposal (the “Proposal”) regarding the
acquisition of of Washington Football Inc. (“WFI” or the “Company”) from the
selling shareholders (the “Sellers”). We appreciate the effort that you and your team have exerted in helping
us better understand the opportunity.

 

Overview of Buyers

 

 
Case 8:20-cv-03290-PJM Document 9-26 Filed 11/16/20 Page 4 of 9

ni

 
Case 8:20-cv-03290-PJM- Document 9-26 Filed 11/16/20 Page 5 of9

 

Proposal

 

E. Legal. This Proposal is subject to satisfactory completion of confirmatory due diligence, which will
include, among other items, diligence of a business, financial, legal and tax nature. Except as set forth
in Section J below, the Proposal described in this letter is not intended to be and does not constitute a
legally binding obligation of any party and shalt not impose any liability upon the Purchasers, Sellers
or WFYI. A binding commitment with respect to the purchase will result only from the execution of a
definitive purchase agreement and will be subject to any conditions expressed therein. Our interest in
a transaction, the existence of this letter and this letter’s contents are confidential and should not be
disclosed to anyone outside the Sellers or WFI other than with our prior written consent.

F. Exclusive Negotiations. Upon the Seller's execution of this Proposal, the Setlers covenant and agrees,
for the benefit of the Purchasers, that during the Exclusivity Periad (as defined below), the Sellers
will negotiate exclusively with the Purchasers and will not, and will cause its Representatives not to,
directly or indirectly, solicit offers for, initiate, continue, encourage, negotiate, discuss or enter into
any agreement, understanding or commitment regarding a possible transaction involving an
investment, debt or equity, in WFI, the sale, license or other disposition of all or any material part of
WFI or all or any material portion of WFI's assets or issued or unissued capital stock, whether by
merger, recapitalization, arrangement, amalgamation, purchase of shares, purchase of assets, take-
over bid or otherwise, in each case with any party other than the Purchasers, or provide or disclose
any information regarding WFI, the Sellers or any af its assets in connection with such a transaction
or afford access to the employees, properties, books, contracts or records of WFI in connection with
such a transaction, in each case to any party other than the Purchasers, or otherwise knowingly
facilitate any effort relating to such a transaction. Upon execution of this Proposal, the Sellers will,
and will cause their Representatives to, cease any discussions or negotiations with respect to, or that

Led

 
G.

H.

Case 8:20-cv-03290-PJM Document 9-26 Filed 11/16/20 Page 6 of 9

might knowingly lead to, any such transaction. During the Exclusivity Period and for the purpose of
ensuring the interests of both parties to enter into a transaction prior to the expiration of the
Exclusivity Period are and remain aligned during such period, the Sellers shall notify the Purchasers
promptly if any offer or proposal (without need to disclose the name of the offering party) for any
such transaction is received by the Sellers or any of its Representatives during the Exclusivity Period
or if any such information is requested from, or any such negotiations or discussions are sought ta be
initiated or continued with, the Sellers or any of their Representatives, indicating the specific terms of
such inquiry, proposal or offer. “Exclusivity Period" means the period beginning on the date hereof
and continuing for thirty (30) days following the execution of this Proposal by the Sellers. The
Exclusivity Period may be terminated by the Sellers or the Purchasers upon not less than one (1)
business day's advance written notice to the other; provided that, the Exclusivity Period shall
automatically be extended for subsequent one week periods in the event neither party has terminated
the Exclusivity Period and the Sellers may not deliver any such termination notice prior to seven (7)
business days following the execution of this Proposal unless the Purchasers have ceased active, good
faith negotiations with the Sellers.

Confidentiality. Without the other party's prior written consent, neither Purchasers nor the Sellers will
disclose to any third party, or authorize any of its representatives (including, without limitation, its
officers, directors, equityhalders, employees, partners, members, agents, financial advisors,
consultants, attorneys, accountants or other advisors (collectively, “Representatives”)) to disclose, the
terms of this Proposal or the fact that any discussions or negotiations are taking place berween the
Sellers, WFI and the Purchasers, except (i) the extent otherwise required by applicable law, (ii) to any
employee, officer, director, stockholder or derivative security holder of WFI and any attorneys or
advisors of the foregoing, (iii) to the extent necessary or appropriate in order to obtain approvals, or to
provide notices, required under documents to which the Seller(s) is/are a party, or (iv) as necessary or
appropriate in order to respond to due diligence requests of the Purchasers or their Representatives.
The term “person” as used in this Proposal will be interpreted broadly to include the media and any
corporation, company, group, partnership or other entity or individual,

 

 
Case 8:20-cv-03290-PJM Document 9-26 Filed 11/16/20 Page 7 of 9

«Ro &

Sincerely,

 

 

 
Case 8:20-cv-03290-PJM.-Document 9-26 Filed 11/16/20 Page 8 of 9

_ SELLERS:

Dwight Sehar
FagensnW. Si

ad [Kh

Robert Rothman

6

 

 
Case 8:20-cv-03290-PJM. Document 9-26 Filed 11/16/20 Page 9 of 9

SELLERS:

Dwight Schar
oe rick W. Smith ¢

Robert Rothman

6

 
